DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. Applicant argues Birbara does not disclose a separate selector from the drainage valve itself (Applicant Arguments/Remarks, p. 7-9). Examiner disagrees. The adjustment of the drainage valve 131 to the open or closed position is performed by a selector. The claim does not require that the selector be separate. Examiner notes Podmorski is relied upon to teach the location of the dump valve selector relative to the dump valve in the rejection below.
Applicant argues Birbara does not disclose a dump valve selector at an exterior surface of the housing (Applicant Arguments/Remarks, p. 7-9). Examiner disagrees and notes the housing interpreted in Birbara includes element 130 and meets the claim as set forth in the rejection below.
Applicant' s arguments with respect to claim(s) 1 and 9 regarding a closure pivotably coupled with the housing have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Birbara (US 20120066825) in view of Otto (US 20070225668) and Podmorski (US 2745111).
Regarding claim 1, Birbara discloses a fluid collection system (110), comprising: a housing (112, housing of 130); 
a first chamber (chamber of 130) within the housing; 
a funnel (124) coupled with a conduit (146) in fluid communication with the first chamber; 
configured to house the funnel and at least a portion of the conduit, a second chamber (chamber housing 124 and 146) within the housing; 
provided to the closure and in communication with a third chamber (126) within the housing, a spray head (128) configured to deliver a distributed flow from the third chamber onto a funnel (124) contained within the second chamber; 
a pump (166) configured to pump fluid from the third chamber to the spray head; a dump valve (131) coupled with the housing and configured to selectively open the first chamber to surroundings; and 
a dump valve selector (selector of 131, ¶ 0026) at an exterior surface of the housing (exterior surface of the housing of 130) configured to operate the dump valve at a position distal from the dump valve.

However, in the event Birbara does not disclose the closure is pivotably coupled as claimed, Otto discloses a urine collection system including a closure (16) pivotably coupled with the housing to selectively close the second chamber.
It would have been obvious to one of ordinary skill in the art to have modified the system of Birbara, to include a pivotably coupled closure as claimed, as taught by Otto, in order to provide a swing-out compartment that provides easy, ergonomic access to and a view of the collection receptacle (¶ 0052).
Furthermore, in the event Birbara does not disclose the details of the location of the dump valve selector relative to the dump valve, Podmorski discloses a personal relief device including a dump valve selector (35) at an exterior surface of the housing (11,12) configured to operate the dump valve (16) at a position distal from the dump valve.
It would have been obvious to one of ordinary skill in the art to have modified the system of Birbara, to include a dump valve selector positioned relative to the dump valve as claimed, as taught by Podmorski, since it was known in the art that a valve element can be coupled to a stem and manipulating member in order to maintain the valve element in a closed or open position (col. 2, ll. 5-41).
Regarding claim 2, the combination above, and specifically Birbara further discloses at least one window (108) configured to enable visual inspection of levels of fluids held within the first chamber and/or within the third chamber.

Regarding claim 4, the combination above, and specifically Podmorski further discloses a push rod (17) coupled between the dump valve selector and the dump valve such that upon pushing the dump valve selector, the dump valve opens and upon pulling the dump valve selector, the dump valve closes.
Regarding claim 5, the combination above, and specifically Birbara further discloses a selectively sealable port (174) communicating between the third chamber and surroundings.
Regarding claim 6, the combination above, and specifically Birbara further discloses the second chamber is positioned superior to the first chamber (chamber of 130 is positioned below the chamber housing 124, 146) such that fluid provided to the funnel and conduit flows under force of gravity into the first chamber.
Regarding claim 7, the combination above, and specifically Birbara further discloses a fourth chamber (chamber below 119) between the third chamber and the second chamber.
Regarding claim 8, the combination above, and specifically Birbara further discloses a fifth chamber (chamber of 118) in the closure.
Regarding claim 9, Birbara discloses a method for assembling a fluid collection system (the system of Birbara requires the claimed method steps below), comprising: 
providing first (chamber of 130), second (chamber housing 124 and 146) and third (126) chambers within a housing (112, housing of 130); 

coupling a funnel (124) to a second end of the conduit;
providing a spray head (128) to the closure and in communication with the third chamber, wherein the spray head is configured to deliver a distributed flow from the third chamber onto a funnel (124) contained within the second chamber; 
providing a pump (166) configured to pump fluid from the third chamber to the spray head; 
coupling a dump valve (131) with the housing to enable selective opening of the first chamber to surroundings; and 
at an exterior surface of the housing (exterior surface of the housing of 130), operatively coupling a dump valve selector (selector of 131, ¶ 0026) with the dump valve to enable operation of the dump valve at a position distal therefrom.
Birbara further appears to disclose pivotably coupling a closure (118) with the housing to enable selective closure of the second chamber; 
However, in the event Birbara does not disclose the closure is pivotably coupled as claimed, Otto discloses a urine collection system including pivotably coupling a closure (16) with the housing to enable selective closure of the second chamber.
It would have been obvious to one of ordinary skill in the art to have modified the method of assembling the system of Birbara, to pivotably couple a closure as claimed, as taught by Otto, in order to provide a swing-out compartment that provides easy, ergonomic access to and a view of the collection receptacle (¶ 0052).

It would have been obvious to one of ordinary skill in the art to have modified the method of assembling the system of Birbara, to include a dump valve selector positioned relative to the dump valve as claimed, as taught by Podmorski, since it was known in the art that a valve element can be coupled to a stem and manipulating member in order to maintain the valve element in a closed or open position (col. 2, ll. 5-41).
Regarding claim 10, the combination above, and specifically Birbara further discloses providing at least one window (108) to the housing to enable visual inspection of levels of fluids held within the first chamber and/or within the third chamber.
Regarding claim 11, the combination above, and specifically Birbara further discloses providing the conduit with the ability to retract into the second chamber.
Regarding claim 12, the combination above, and specifically Podmorski further discloses coupling a push rod (17) between the dump valve selector and the dump valve such that upon pushing the dump valve selector, the dump valve opens and upon pulling the dump valve selector, the dump valve closes.
Regarding claim 13, the combination above, and specifically Birbara further discloses forming a selectively sealable port (174) to communicate between the third chamber and surroundings.

Regarding claim 15, the combination above, and specifically Birbara further discloses providing a fourth chamber (chamber below 119) between the third chamber and the second chamber.
Regarding claim 16, the combination above, and specifically Birbara further discloses providing a fifth chamber (chamber of 118) within the closure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754